Citation Nr: 0943922	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to 
November 2004.  

This matter is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In January 2006, prior to the promulgation of a decision 
in the current appeal, the Veteran asked that the claims for 
service connection for PTSD and for a sleep disorder be 
withdrawn from appellate review.  

2.  Pes planus was not manifest during service; pes planus 
pathology was not identified until late 2005 and is unrelated 
to service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of service connection for PTSD have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).  

2.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the issue of service connection for a sleep 
disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).  

3.  Pes planus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims for Service Connection for PTSD and a 
Sleep Disorder

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In a written statement submitted in January 2006, the Veteran 
asked that his appeals for entitlement service connection for 
PTSD and a sleep disorder be withdrawn from appellate review.  
In view of his expressed desires, the Board concludes that 
further action with regard to this issue is not appropriate.  
The Board does not have jurisdiction over the withdrawn 
issue, and, as such, his appeal is dismissed.  

II.  Service Connection for Pes Planus

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that although the Veteran reported pes planus 
symptomatology within 1 year of service, he is not entitled 
to the presumption of service connection as pes planus is not 
one of the chronic diseases listed under 38 C.F.R. 3.309 for 
presumptive service connection.  

Regarding direct service connection, service treatment 
records reflect that the Veteran was treated in July 2002 for 
left foot pain after playing soccer.  He reported that the 
week prior to the pain, he jumped off of a Bradley and felt 
stinging in his foot but that the pain did not radiate.  The 
clinical impression was a possible strain of the ball of the 
left foot.  He was treated with an ice pack to the area and 
ibuprofen.  
	
	There is no further mention of the injury in the service 
treatment records.  At the time of service separation more 
than two years later, the Veteran's feet were normal and he 
reported "no" foot trouble.  Moreover, he filed claims for 
multiple (6) disorders prior to discharge but the list did 
not include pes planus or any symptoms reasonably attributed 
to the feet.  Therefore, service records do not show chronic 
pes planus or residuals associated with a foot injury at the 
time of discharge.

Next, within months of discharge the Veteran filed an 
additional 4 claims for service connection but, again, did 
not report pes planus or any symptoms reasonably attributed 
thereto.  Post-service evidence reflects that he first sought 
treatment for pes planus in September 2005 at the time he 
filed his present claim.  He complained of having pain on the 
bottom of his feet for about a year, specifically on the 
lateral side.  He claimed that his military boots affected 
his arches on both feet.  

Therefore, the Veteran did not report complaints regarding 
his feet until nearly one-year after discharge.  As noted 
above, pes planus is not among the list of disorders entitled 
to the 1-year presumption.  As such, service connection is 
not automatically warranted because he sought treatment and 
filed a claim within one year of separation.

	In addition to the absence of documented post-service 
symptomatology for nearly one-year, the evidence includes the 
Veteran's statements and sworn testimony asserting continuity 
of symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his feet after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
Significantly, the Board finds that his reported history of 
pes planus since active service is inconsistent with the 
other evidence of record.  Indeed, while he stated that his 
disorder began in service, the separation examination was 
absent of any complaints.  

	Also of significance, the Board notes that the Veteran sought 
treatment for and filed claims for a myriad of medical 
complaints since discharge from service, including low back 
pain, migraine headaches, gastroesophageal reflux disorder, 
hearing loss, tinnitus, psychiatric disorders, sleep 
disorders, pseudofolliculitis barbae, effects from use of 
anti-malarial pills, and a cervical spine disorder.  
Significantly, he did not report complaints related to his 
feet until September 2005, even though he reported that it 
had been going on for a year.  Meanwhile, he received 
treatment or filed service connection claims for all of the 
above complaints during the year after service but made no 
mention of foot problems.  

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's pes planus disorder to active duty, despite his 
contentions to the contrary.  

Specifically, the Veteran was diagnosed with pes planus by a 
VA physician, in September 2005.  Although he had received 
treatment for many other disorders, it was his first visit to 
podiatry.  He reported that he wore boots in the military and 
that he thought his feet hurt as a result of the boots 
affecting his arches.  The clinical assessment was "flexible 
pes planus bilateral upon forefoot loading."  The VA 
physician did not attribute the disorder to service.  No 
other evidence in the file attributes the disorder to 
service.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, pes planus is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran in December 2005 and May 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records, 
and he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in October 2009.   

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology nearly a year after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  
Specifically, the Board accepts that the Veteran has a formal 
diagnosis of pes planus.  Therefore, remand for a VA 
examination is not warranted.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as PTSD, is dismissed 
without prejudice.  

The claim of entitlement to service connection for a sleep 
disorder is dismissed without prejudice.  

Service connection for pes planus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


